Citation Nr: 1508748	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, characterized as carpal tunnel syndrome, tendonitis, peripheral polyneuropathy, and ulnar neuropathy.

2.  Entitlement to a compensable evaluation for right elbow epicondylitis (hereinafter "right elbow disability"). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to June 1981 and April 1986 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that the issue pertaining to a bilateral wrist disability was previously characterized as service connection for bilateral carpal tunnel syndrome.  The U. S. Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran's bilateral wrist disability has been variously diagnosed as carpal tunnel syndrome, tendonitis, peripheral polyneuropathy, and ulnar neuropathy. Therefore in light of Clemons, the issue is recharacterized as reflected on the title page of this document.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

This case was previously before the Board in November 2012, at which time the claim was remanded for a medical opinion addressing the etiology of the Veteran's carpal tunnel syndrome, and an examination addressing the present severity of the Veteran's right elbow disability.  The case is now returned for appellate review.

Once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claims on appeal, there are outstanding VA treatment records that need to be obtained.  The Veteran testified at the Board hearing that he was diagnosed with carpal tunnel syndrome by a VA doctor at the Erie VAMC while he was still in service.  See June 2012 Board hearing transcript, p. 12.  However, treatment records from the Erie VAMC are not in the file.  Also, the most recent supplemental statement of the case notes that VA treatment records from the Erie VAMC dated from August 2009 to January 2013 are in the file.  However, there are only VA examination reports dated in December 2005 and January 2013 and VA treatment records dated from 2007 to 2009 in the claims file and in the virtual records.  In addition the January 2013 VA examination report references VA treatment records that are not in the file or virtual records.  As these records are relevant to the Veteran's claims, they must be obtained.

In addition the opinion provided regarding the wrist disabilities in January 2013 is inadequate, as the examiner did not assign any weight to the Veteran's competent and credible statements of experiencing bilateral wrist pain and weakness since service or consider the injury to the left hand in May 2001 as a potential factor in the onset of the Veteran's left wrist disability.  The examiner cited to a study addressing workplace repetitive use injury as not causing carpal tunnel syndrome, but did not explain how the study pertained to the Veteran's particular situation.  Also, the opinion should address whether the other diagnoses pertaining to the wrists that could explain his symptoms (other than carpal tunnel syndrome) are related to service.  

Given that the case must be returned.  Also, a more recent examination of the right elbow is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Erie, Pennsylvania dated from 2004 to present pertaining to the wrists/ hands, as well as any pertinent treatment records pertaining to the right elbow dated since April 2007.  Specifically, in addition to other relevant records, a diagnosis of carpal tunnel syndrome during the Veteran's military service (perhaps in 2004 or 2005), a January 2012 VA treatment record showing a diagnosis of peripheral polyneuropathy of unknown etiology, and a December 2010 VA treatment record showing a diagnosis of ulnar neuropathy should be obtained.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

2.  Ask the Veteran to identify any further private treatment he has received for the disabilities on appeal and sign the proper release for the records.  If the Veteran complies with the RO's request, make efforts to obtain any relevant information identified.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

3.  Thereafter, schedule the Veteran for the appropriate examination for an opinion as to the etiology of the Veteran's wrist disabilities.  The claims file must be made available to, and reviewed by, the examiner. 

The examiner should evaluate the Veteran's wrists and determine what diagnoses are appropriate, i.e., carpal tunnel syndrome, peripheral neuropathy, ulnar neuropathy, etc.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present bilateral wrist disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the October 1996 pinning injury from a trailer, May 2001 left hand injury, and/ or repetitive use injury during duties performed in the military.  In providing this opinion, the examiner should acknowledge the following:

(a)  the service treatment records showing that the Veteran injured his left hand in May 2001;  

(b)  the Veteran's competent statements regarding injury to the hands during the October 1996 pinning injury, and suffering pain and weakness in service related to repetitive use, and after separation from service;  and

(c)  any pertinent treatment since 2005 including current diagnoses of carpal tunnel syndrome, tendonitis, and neuropathy.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule the Veteran for an appropriate VA examination of his right elbow.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected right elbow disability.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the right elbow, specifically noting whether - upon repetitive motion of the right elbow - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right elbow is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the right elbow, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is flail joint of the right elbow.

(d)  Identify any neurological pathology related to the service-connected right elbow disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the claim on appeal.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




